This is an appeal from a judgment of conviction rendered against the above-named appellants upon the verdict of a jury in the County Court of Ulster county, on the 28th day of April, 1936, convicting the defendants of robbery in the first degree, and from an order denying a motion to set aside the verdict and for a new trial. A careful examination of the evidence shows that a robbery was committed in a road camp by five men, of whom four at least were armed, and four of whom to some degree were masked. They were not apprehended for more than four years afterwards and the workers in the camp, forty to forty-five in number, who were robbed, had scattered to the four comers of the earth. Three of them were at the trial and three of them positively identified one of the defendants and one of them positively identified the other. The defendants testified in their own defense and one of the defendants produced some evidence that he was in Hartford, Conn., the next day after the robbery and that he was at his home in Paterson, N. J., the night of the robbery. The woman with whom he was" living testified to this and some of the boarders in the house where he lived, with whom he was playing cards on the night of the robbery. A careful examination of all of the evidence in the case coupled with the fact that the principal witnesses were members of the road gang at the time of the robbery and were unknown to the jury and that the jury heard the witnesses and judged their credibility and found the defendants guilty leads us to the conclusion that the judgment of conviction appealed from and the order should be affirmed. Such errors, if any, as occurred during the course of the trial were immaterial and may be disregarded. Judgment of conviction and order denying motion for new trial unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.